Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

           Group I, claim(s) 1-14 and 25-26, drawn to a method of measuring the amount of TRAIL polypeptide in a fluid sample.
           Group II, claim(s) 15-24, drawn to a method of measuring the amount of TRAIL plypeptide and CRP polypeptide in a fluid sample.
           Group III, claim(s) 27, drawn to a lateral flow test strip.
           Group IV, claim(s) 29, drawn to a kit

            The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.

             However, Shearer et al (WO 2005/114187) discloses an immunochromatographic device and assay comprising contacting connected porous carriers that comprise a non-immobilized, labeled anti-sTRAIL antibody and an immobilized anti-sTRAIL antibody wherein sample and labeled antibody permeate to the immobilized antibody (e.g. pages 51-52)  (NOTE: page 10 of the current specification discloses that the TRAIL can be soluble TRAIL).  Shearer et al teaches that the label can be an enzyme, fluorescent moiety latex bead (e.g. pgs 49, 51) (does not comprise gold nanoparticle). Shearer et al differs from the instant invention in failing to explicitly teach a conjugate pad and detection membrane as currently recited.  Liu et al (e.g. Anal. Chem. 2011, 83, pages 6778-6784) shows that it is known and conventional in the art to have a conjugate pad for labeled reagent and a nitrocellulose membrane comprising the immobilized reagent (e.g. abstract, pg 6779).  Thus, it would have been obvious before the effective filing date to one of ordinary skill in the art to incorporate a conjugate pad for the non-immobilized labeled antibody and a detection membrane for the immobilized antibodies in the device and method of Shearer et al because Liu et al shows that it is well known, routine and convention for lateral flow immunochromatographic strips to include a conjugate pad and detection membrane.  Thus, the combination of Shearer et al and Liu et al teach a lateral flow device as currently recited in claim 27.
             Also, the inventions listed as Groups I-II do not relate to a single general inventive concept under PCT 13.1 because, under PCT Rule 13.2 they lack the same or 
                     Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows below.   If group I is selected, then applicant must select one from A.  If group II is selected, the applicant must select one from B.
 Test Band
Species 1.      An immobilized capture reagent capable of binding to said labeled unbound antibody but not to said immunocoplex (as recited in claim 2).
Species 2.      An immobilized capture reagent capable of binding to said TRAIL polypeptide of said immunocomplex and not to said labeled antibody (as recited in claim 3)

   Lateral flow strip
   Species 3.    First and second labele3d antibodies are comprised on a single lateral flow test strip (as recited in claim 19)
   Species 4.     Said first labeled antibody is comprised on a first lateral flow test strip and said second labeled antibody is comprised on a second lateral flow test strip (as recited in claim 20).
 
The species of A and B are independent or distinct because they are different entities and a search for one, would not necessarily be coextensive with a search for other.   
Applicant is required, in reply to this action, to elect a single species as described above to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1, 4-18, 21-24, 27 and 29 are generic.  Claims 2-3 and 19-20 are subject to species restriction.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/Primary Examiner, Art Unit 1641